Citation Nr: 0733712	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO. 05-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).

2. Entitlement to special home adaption grants under 
38 U.S.C.A. § 2101(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a hearing at the RO in July 
2004. In an August 2005 statement, the veteran appears to be 
raising secondary service connection claims for depression 
and obesity. These matters are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. The veteran's service-connected disabilities consist of: 
degenerative arthritis, left foot and ankle, rated as 30 
percent disabling; degenerative arthritis, right foot and 
ankle, rated as 20 percent disabling; bilateral knee 
disorder, rated as 10 percent disabling; low back disorder, 
rated as 10 percent disabling; and bilateral medial 
epicondylitis associated with degenerative arthritis, left 
foot and ankle, rated as noncompensable. The combined 
evaluation for the veteran's service-connected disabilities 
is 60 percent. He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU), 
effective August 1997, and has been determined to be 
permanently and totally disabled, effective September 1999.

2. The veteran does not have any service-connected disability 
affecting his vision and he does not have a service-connected 
disability manifested by loss of use of either upper 
extremity, to include the hands.

3. The veteran's service-connected disabilities seriously 
impair his lower extremities, but he does not have service-
connected residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSIONS OF LAW

1. The criteria for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2007).

2. The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
Sanders 487 F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).

In this case, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for specially adapted 
housing under 38 U.S.C.A. § 2101(a) and special home adaption 
grants under 38 U.S.C.A. § 2101(b), as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. 

The veteran did not receive timely notice as to the 
information and evidence necessary to assign effective dates 
in the event the benefits sought were granted. However, the 
veteran has not been prejudiced from this error because the 
denial of the claims in this appeal renders moot any question 
as to the appropriate effective dates to be assigned. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records and VA treatment records. The 
veteran was afforded a VA examination in relation to his 
claims in June 2003; therefore, the Board finds that there is 
sufficient competent medical evidence to decide these claims 
and that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.



Analysis

Specially Adapted Housing

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809. The 
term "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d).

The veteran currently has orthopedic disabilities which 
entitle him to a 60 percent combined schedular rating and a 
total disability rating based on individual unemployability. 
The veteran's service-connected disabilities of the bilateral 
lower extremities and low back do cause significant 
impairment and the evidence of record demonstrates that the 
veteran employs the use of a wheelchair, at least in part, 
because of his service-connected orthopedic disabilities. 
Nevertheless, the Board finds that the veteran is not 
entitled to compensation for permanent and total service-
connected disability due to any of the enumerated conditions 
found at 38 C.F.R. § 3.809(b)(1-4).  

His service-connected disabilities have not caused him to 
lose the use of both lower extremities. Although the record 
shows that the veteran has significant impairment of the 
lower extremities, the competent medical evidence of record 
shows that such impairment is primarily due to the veteran's 
morbid obesity and not to his service-connected disabilities. 
A March 2001 VA treatment note shows that the major diagnosis 
limiting the veteran's independence was obesity. A June 2003 
VA examination report shows that after thoroughly examining 
the veteran, the examiner opined that it was the veteran's 
pathological distribution of his obesity which rendered him 
unable to adequately ambulate.  

Additionally, there is no contention or competent medical 
evidence demonstrating that the veteran's service-connected 
disabilities affect his vision in any way.  

Finally, there is also no evidence demonstrating that his 
service-connected orthopedic disabilities include the loss of 
use of one upper extremity (in fact, none of the veteran's 
service-connected disabilities involve the upper 
extremities), nor do they also involve organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

In short, the competent medical evidence of record does not 
show that the veteran meets the specified criteria for 
issuance of a certificate of eligibility for assistance in 
acquiring specially adapted housing. As such, the veteran's 
claim must be denied.

Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. 
§ 3.809a.

As noted above, the veteran's service connected disability is 
due to bilateral lower extremity disability and low back 
disability only. The competent medical evidence does not show 
that the veterans is service connected for blindness in both 
eyes with 5/200 visual acuity or less, or is service 
connected for anatomical loss or loss of use of both hands. 
As the veteran does not meet any of the criteria in 38 
U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a, he is not entitled 
to a certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations.  

Conclusion

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b). Under 
these circumstances, because the basic legal criteria for the 
benefit sought are not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Accordingly, the appeal is denied as to both issues.




ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant and to specially adapted housing or a 
home adaptation grant is denied.




____________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


